*740
Judgment affirmed.

The newly discovered testimony is contained in the affidavit of Mrs. Martha E. Cooper, stating that she was sitting in a wagon on the street on the day of the trial, but after Oscar Coggins had testified, and near two gentlemen with whom he was talking; and that she heard him say to them that he did not see the defendant cut George as he had testified when on the stand, but that he wanted the defendant hung, and for this reason swore like he did. Her character is supported by affidavits of five persons. Oscar Coggins made an affidavit in direct conflict with that of Mrs. Cooper.
Stewart & Daniel and E. E. DuPree, for plaintiff in error.
W. A. Little, attorney-general, and J. H. Turner, solicitor-general, by Harrison & Peeples, contra.